PERRY, Judge
(concurring in the result):
I agree that in this case the Government has met the duty placed upon it in United States v. Goode, 1 M.J. 3 (C.M.A.1975), by serving a copy of the post-trial review upon “the defense.” In the principal opinion, Judge Cook observes that “[t]he record is silent as to whether the civilian defense counsel was contacted for the purpose of responding to the post-trial review” and that since “the military defense counsel who participated in the trial was given an opportunity to respond, we find it unnecessary to address civilian defense counsel’s responsibilities in this area.” I have no doubt that civilian defense counsel have the same responsibilities concerning the representation of an accused as do the military defense attorneys under our decision in United States v. Palenius, 2 M.J. 86 (C.M.A. 1977). While I believe the better practice would be for the Government to separately serve copies of the post-trial review upon all counsel who may have represented the accused during his trial, I would not penalize the Government, as would our dissenting colleague, in a case, such as this one, where all parties agree the military defense counsel was served with a copy of the review. Neither the civilian defense counsel nor the accused has claimed before us that the accused was denied the effective assistance of his counsel. Therefore, I will presume that the counsel who did receive a copy of the review shared it with his civilian colleague and arrived at an agreed-upon course with respect to the performance of those functions we outlined in United States v. Palenius, supra.